Citation Nr: 1445641	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January to May 2002 and from May 2004 to November 2005, including service in Iraq in support of Operation Iraqi Freedom.  He was awarded the Combat Action Badge, among other awards and medals.

This appeal to the Board of Veterans' Appeals (Board) is from September 2006, February 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied and continued to deny his claim.

The Veteran testified at a hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board remanded this matter further development in August 2012.  For the reasons set forth below, the Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a qualifying chronic disability under 38 U.S.C. § 1117(a) have been raised by the record, including by a March 2012 private medical report and treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

The Veteran does not have, and has not had at any time during the appeal period, a shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Bilateral Shoulder Disability

The Veteran seeks entitlement to service connection for a bilateral shoulder disability.  In July 2012, when this matter was previously before the Board, the Board determined that the evidence was sufficient to establish an injury during service.  The Board reiterates that finding.  Briefly, this combat Veteran served in Iraq as a tank crewman.  In or around December 2004, his tank was hit by an IED (improvised explosive device) which had sufficient force to vault the tank into the air.  During this incident, he was injured when he hit the top of the tank.  See, e.g., November 2010 VA Examination (PTSD) ("injured his neck when an IED wrecked his tank").  The Board finds the Veteran's recounting of this event credible and, further, finds that the events described are consistent with the circumstances, conditions, or hardships of service in Iraq during the period of his deployment.  See 38 C.F.R. § 1154(b).   The in-service element of a service connection claim is met.

The evidence, however, is against finding that the Veteran has a current shoulder disability, so his claim fails.  See Shedden, 381 F.3d at 1167.

The Board remanded this matter in July 2012 due to a lack of sufficient evidence to establish a current disability and, if there was a current disability, the etiology of that disability.  For instance, a June 2007 VA examination diagnosed a left shoulder rotator cuff strain, although X-ray testing was normal for both shoulders and range of motion testing was normal.  Similarly, VA treatment records established subjective complaints of pain, but not a disability.  A number of diagnostic tests have failed to identify any shoulder abnormalities, such as a left shoulder X-ray in June 2009 and an August 2009 MRI of the left shoulder.

Pursuant to the July 2012 remand, the Veteran underwent a second VA examination with respect to his claimed shoulder disability in August 2012.  The examiner again noted subjective complaints of pain by history, but found the Veteran's range of motion and strength normal in both shoulders with no functional loss or objective indications of pain including after three repetitions.  Radiographic imaging studies of the right shoulder revealed no abnormalities.  The examiner stated that she had not diagnosed any shoulder condition.  She reiterated the normal findings of the physical examination, her failure to diagnose a shoulder condition, and the absence of any diagnosis of a shoulder condition in the VA treatment records.

At his March 2012 hearing, the Veteran and his representative were made aware of the absence of evidence of a current disability.  The undersigned held the record open to permit the submission of additional evidence.  Later that month, the Veteran submitted private treatment records, but those private treatment records attributed the Veteran's pain to a neck injury and otherwise failed to diagnose any shoulder disability.  With respect to pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board acknowledges the Veteran's report of subjective pain, but the overwhelming medical evidence is against finding that there is any underlying shoulder malady or condition.  Moreover, the medical evidence establishes, by the greater weight of the evidence, that he does not have any functional loss due to pain.  See August 2012 VA Examination (no functional loss); 38 C.F.R. §§ 4.40, 4.45.

In making this finding, the Board recognizes the significance to the Veteran of his subjective pain.  In fact, the Board notes that the Veteran is a Persian Gulf veteran whose undiagnosed shoulder pain might indicate the existence of a qualifying chronic disability under 38 U.S.C. § 1117(a).  Joyner v. McDonald, -- F.3d --, 2014 WL 4473738 (Fed. Cir. Sept. 12, 2014) (finding undiagnosed neck pain reasonably raised claim based on qualifying chronic disability).  However, that claim has not been previously adjudicated by the AOJ, so, as indicated in the Introduction, the claim will be referred to the AOJ for initial adjudication.  38 C.F.R. § 19.9.  Likewise, there is some indication in the record that the neck pain may be due to a neck disability, particularly as his shoulders are clinically normal.  See March 2012 Private Opinion Letter.  That claim has also been referred to the AOJ.  38 C.F.R. § 19.9.

In short, the Board is not ignoring the symptom of shoulder pain, but the Board finds that the greater weight of the medical evidence is against finding that the Veteran has a current shoulder disability.  The Board relies particularly on the August 2012 examination which was thorough, contained a well-reasoned opinion, and reached conclusions consistent with treatment records that also do not contain a diagnosis for the subjective complaints of shoulder pain.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In making this finding, the Board acknowledges that the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a condition characterized by bilateral shoulder pain which, generally, requires sophisticated diagnostic testing and medical expertise to accurately diagnose.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his symptoms of bilateral shoulder pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Similarly, while the Board acknowledges the supportive lay statements he has submitted, the statements do not contain any diagnosis of a shoulder condition and there is no indication that any of the lay people who provided a statement have the necessary medical training, knowledge, or experience required to diagnose a condition characterized by bilateral shoulder pain.  The Board finds that the Veteran's lay witness are also not competent to opine on the correct diagnosis of his symptoms of bilateral shoulder pain.  Jandreau, 492 F.3d at 1377.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The greater weight of the evidence is against finding that the Veteran has any shoulder disability.  Accordingly, the criteria for establishing service connection for a bilateral shoulder disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a bilateral shoulder disability is denied.

Duties to Assist and Notify

The RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the March 2012 hearing, the undersigned VLJ discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in a January 2006 letter which advised the Veteran of the criteria for service connection prior to the initial adjudication of his claims.  VA has provided additional notice and has identified for the Veteran the unsatisfied elements of successful claims in rating decisions, statements of the case, and at his Board hearing.  As the contents of the notice provided to the Veteran fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  In fact, the record, including the Veteran's testimony at his Board hearing, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  In that regard, the Board's July 2012 remand included instructions to obtain up-to-date VA treatment records and this was accomplished.  The VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examinations with respect to his claims, including a June 2007 examination and, pursuant to the Board's July 2012 remand instructions, an August 2012 examination to address the nature and diagnosis of any current shoulder disability.  The June 2007 VA examination was previously found inadequate.  However, the August 2012 examination and opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the July 2012 remand instructions requested an opinion regarding etiology, no such opinion was possible in the absence of a diagnosable shoulder disability.  The Veteran has not made any allegations or provided any argument that the August 2012 examination was, in any way, inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


